Order denying motion of defendants Malsky in the Kings *867county action to consolidate that action with the Nassau county and two Suffolk county actions reversed upon the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, to the extent of consolidating the actions pending in Kings and Suffolk counties with the action pending in Nassau county so that the trial of the consolidated action will be had in Nassau county. These four actions concern a common occurrence, the facts with respect to which are determinative of the obligations owing to each other by the litigants in all four actions. The ends of justice will be promoted by a single trial of all four actions in Nassau county. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.